TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00730-CR



                                Thomas Rosario Rega, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 72,070, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thomas Rosario Rega seeks to appeal from a judgment of conviction for

aggravated robbery. See Tex. Penal Code § 29.03.

               Rule 26.2 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a criminal case when notice of appeal is filed within 30 days after the day sentence is

imposed or suspended in open court unless a motion for new trial is timely filed. Tex. R. App. P.

26.2(a)(1). Compliance with Rule 26—the timely filing of a notice of appeal—is essential to vest

this Court with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

               In this case, the trial court imposed sentence on March 25, 2014. There was no

motion for new trial filed. The deadline for perfecting appeal was therefore April 24, 2014. See Tex.
R. App. P. 26.2(a)(1). Appellant filed his notice of appeal on November 14, 2014. Thus, appellant’s

notice of appeal, filed 234 days after sentence was imposed, is untimely.

               Absent a timely filed notice of appeal, we do not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the appeal for

want of jurisdiction. See Slaton, 981 S.W.2d at 210. Accordingly, the appeal is dismissed.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 23, 2014

Do Not Publish




                                                2